In this case there was no motion for a nonsuit. We must hence assume that there was prima facie evidence sufficient to carry the case to the jury. There were no exceptions to the charge of the court, and but four exceptions to the admission or rejection of evidence, which may be briefly disposed of.
1. It was proper for the plaintiff to show by men acquainted with the fact that one horse could be used alone, and it has been repeatedly and properly held, under a liberal interpretation of this remedial statute, that one horse may constitute a team.
2. The defendants' offer to show that shortly prior to the levy, the plaintiff owned two other valuable horses, and had other property, which he had disposed of, and transferred the avails to his wife, which she held at the time of the levy, was properly overruled.
(1). The object of the offered testimony was not distinctly stated, though it may be inferred it was to show fraud. The *Page 659 
fraudulent disposition of other property would not necessarily import a fraudulent claim of exemption, in regard to this property; and the connection between the two, and the inference to be drawn from the supposed fraud, should have been brought to the notice of the court.
(2). The question of exemption is one of fact, depending upon the necessity of the horse to the party claiming the exemption, and not of fraud towards creditors in so arranging the residue of his property as to require such exemption. If it was designed to show the pretense of exemption was fraudulent and a sham, such point should have been stated. The evidence was not directly calculated to show it, and it may well be doubted whether the necessity for the exemption or the contrary could be pertinently illustrated by evidence of this description. I think it was too remote to be admissible, at least without a direct offer of its object and intent. In addition to this, the defendants had the benefit of the inference which could be drawn from the plaintiff's disposition of other property, by evidence of such disposition, elsewhere admitted without objection.
3. The third objection was to the question whether the plaintiff had any other business except in connection with this horse, a question directly calculated to show the necessity of the horse to the plaintiff in his business, and thus its exemption from sale and levy under execution.
4. The fourth objection raises perhaps the only serious question in the case. The plaintiff was asked whether he had made any arrangement for the use of the horse in future, and what use he intended to put him to. This was objected to by the defendants, the objection overruled, and an exception taken. Taken in connection with the context I do not think the question was improper. He had just been asked his actual and present business, and it was not improper to show that the necessity for the use of the horse would continue; that it was not a mere temporary, but a permanent or continued use of the horse which the plaintiff required; that it was not a mere fictitious expedient to which the plaintiff resorted, but a bona fide and substantial use of the horse *Page 660 
which he required and had in contemplation. Regarded, therefore, as designed to show perfected arrangements and matured intentions in reference to the use of the horse, and to strengthen the impression of the necessity of the horse to the plaintiff's business, and to rebut any idea of bad faith, I do not think the testimony was objectionable.
These present all the exceptions taken at the trial, and are the whole case. I see no reason for disturbing the judgment of the Supreme Court, and am of opinion it should be affirmed.
Judgment affirmed. *Page 661